Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed June 9, 2022 is acknowledged and has been entered.  Claims 58, 60, 62,  and 71 have been amended.  Claims 63-69 and 72-76 have been cancelled.  Accordingly, claims 58-62, 70, 71, and 77 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 63-69 and 72-76 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s submission of Terminal Disclaimer, the rejections of claims 58-62, 70, 71, and 77 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11 and 17-25 of U.S. Patent No. 10,379,026; claims 1-4 of U.S. Patent No. 10,324,086; and claims 1 and 2 of U.S. Patent No. 9,804,153, are hereby, withdrawn.
5.	In light of Applicant’s submission of Terminal Disclaimer, the provisional rejections of claims 58-62, 70, 71, and 77 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/438,215 (reference application) and claims 1-6, 8, and 20 of copending Application No. 16/443,281 (reference application), are hereby, withdrawn.
6.	In light of Applicant’s amendment and arguments, the rejection of claims 58-61, 70, 71, and 77 under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2012/0270204) in view of Reutelingsperger et al. (Annexin V, the regulator of phosphatidylserine-catalyzed inflammation and coagulation during apoptosis. CMLS: Cell Mol. Life Sci. 53: 527-532 (1997)), is hereby, withdrawn.
7.	In light of Applicant’s amendment and arguments, the rejection of claim 62 under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2012/0270204) in view of Reutelingsperger et al. (CMLS: Cell Mol. Life Sci. 53: 527-532 (1997)) as applied to claims 58 above, and in further view of Prien et al. (US Patent 9,157,063), is hereby, withdrawn.

Priority
8.	Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  This application is a Continuation of U.S. Application Serial Number 14/960,096 filed on December 4, 2015, which is a Continuation-in-Part of U.S. Application Serial Number 13/974,139 file on August 23, 2013 which claims the benefit of Provisional Application Number 61/694,756 filed on August 29, 2012. U.S. Application Serial Number 14/960,096 filed on December 4, 2015 also claims the benefit of Provisional Application Number 62/088,425 filed on December 5, 2014.   
Based on the Filing Receipt, the priority date of the claimed subject matter in claims 58-61, 70, and 77 is August 29, 2012 which is the filing date of Provisional Application Number 61/694,756 from which U.S. Application Serial Number 13/974,139 claims the benefit of priority.	
Based on the Filing Receipt, the priority date of the claimed subject matter in claims 62-69 and 71-76 is December 5, 2014 which is the filing date of Provisional Application Number 62/088,425 from which U.S. Application Serial Number 14/960,096 claims the benefit of priority.

	Claim Objections
9.	Claim 71 is objected to because of the following informalities: 
In claim 71, “500 x 106 cells/ml” should recite --500 x 106 cells/ml--.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 58-62, 70, 71, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 58 is vague, indefinite, and lacks clear antecedent basis in reciting “the magnetic particles binding to the sperm cells…; applying a magnetic field …; and removing the magnetic particles from the sperm cell sample” because it fails to clearly define what specific magnetic particles are being removed since there are magnetic particles that may have bound to sperm cells and there are magnetic particles that may not have bound to sperm cells. As recited, it appears to intend that all the added magnetic particles bind to any and all sperm cells in the adding step; however, only the magnetic particles are removed in the removing step. Accordingly, it is unclear how the sperm cells are being processed with respect to the magnetic particles and magnetic field because it fails to clearly define the functionally significance of the magnetic particles and application of magnetic field in relation to the sperm cells in the sample. 
Claim 58 is indefinite in reciting, “the magnetic particles … comprising a negative zeta potential charge, the magnetic particles binding to the sperm cells solely through an electrical charge interaction ” because it is unclear how the magnetic particles are enabled to characteristically possess a negative zeta potential charge so as to effect binding to sperm cells solely through electrical charge interaction. Specifically, claim 58 describes the magnetic particles by their property in that they possess negative zeta potential charge; however, the molecular or chemical component that renders them as having a negative zeta potential charge so as to effect binding to specific sperm cells solely through electrical charge interaction is missing. Therefore, it is unclear how the magnetic particles possess a negative zeta potential charge; or how the magnetic particles exist as having a size or diameter of zero, which is encompassed in “less than 1000 nm” of the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Claim 70 lacks antecedent basis in reciting “the composition.”
	Claim 71 lacks antecedent basis in reciting “the composition.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 58-62, 70, 71, and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for magnetic particles having a hydrodynamic size of 300 nm to 1000 nm and coated 
with 2-(carbomethoxy)ehtyltrimethoxysilane which render them carboxyl-group functionalized, silane-coated to possess a negative zeta potential so as to bind to membrane of dead/dying, damaged, compromised, apoptotic or necrotic sperm cells solely through an electrical charge interaction, does not reasonably provide enablement for magnetic particles having a diameter of 0-299 nm or less than 300 nm that do not have a charged or chargeable moiety but nonetheless produces a potential charge, as recited in claim 58.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
The invention is directed to a method for cell processing sperm cells which is disclosed in paragraphs [0078, 0080, 0189, 0190, 0196] as encompassing differentiation and removal of dead/dying, damaged, compromised, apoptotic or necrotic sperm cells, wherein the method comprises adding magnetic particles having carboxyl-modified silane surfaces and a negative zeta potential charge to the sperm cell sample, wherein the magnetic particles are specifically coated with 2-(carbomethoxy)ehtyltrimethoxysilane to selectively bind to the membrane of dead/dying, damaged, compromised, apoptotic or necrotic sperm cells solely through electrical charge interaction. Magnetic field application to the sample mixture allows processing  by separation and removal of magnetic particle-bound dead/dying, damaged, compromised, apoptotic or necrotic sperm cells from other cells including viable sperm cells in the sperm sample.  
The prior art of record fails to specifically disclose a method for sperm cell processing, which comprises adding carboxyl group functionalized, silane-coated magnetic particles having a hydrodynamic diameter of 300-1000 nm and a negative zeta potential charge to the sperm cells, wherein the magnetic particles bind to the membrane of dead/dying, damaged, compromised, apoptotic or necrotic sperm cells solely through an electrical charge interaction; and applying a magnetic field to remove magnetic particle-bound dead/dying, damaged, compromised, apoptotic or necrotic sperm cells from the sample.
With respect to the magnetic particles, the nature, direction, and guidance in Applicant’s disclosure are notably limited to carboxyl group functionalized, silane-coated magnetic particles having a negative zeta potential charge, wherein the carboxyl-modified silane surface binds selectively to the membrane of dead and dying sperm cells through electrical charge interaction known as zeta potential [0078, 0080]. Paragraphs [0087, 0088, 0189, 0195, 0196] also provide that carboxyl modified silane surfaces in the magnetic particles bind to the membrane of dead/dying, damaged, compromised, apoptotic or necrotic sperm cells through electrical charge interaction referred to as zeta potential. 
With respect to size of the magnetic particles, the direction and guidance in the specification are notably limited to magnetic particles having a hydrodynamic size of 300-1000 nm for optimal dead cell removal. Paragraphs [0189, 0190] pointed out that the magnetic particles need to be in the range of 300 to 1000 nm to stay suspended in solution so that maximum interaction between cells and particles is achieved by keeping the particles in suspension and not settling out due to larger sizes. 
As to working examples, all the working examples specifically used Fe3O4 coated with 2-(carbomethoxy)ehtyltrimethoxysilane [0196] without further activation or functionalization to selectively bind, separate, and remove magnetic particle-bound dead/dying, damaged, compromised, apoptotic or necrotic sperm cells.  Based on this limited disclosure and direction, one of the skill in the art would not know how to make and use a cell processing method using magnetic particles having a hydrodynamic diameter of less than 300 nm which does not comprise a chargeable or charged moiety as set forth in claims 58-61 to bind and remove a sperm cell solely by electrical charge interaction, which is encompassed by the broad scope of the claims, without undue experimentation.

Response to Arguments
12.	Applicant’s arguments with respect to claims 58-62, 70, 71, and 77 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the arguments do not apply to the current rejection.

13.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 10, 2022